Exhibit 10.6

 

REBEL GROUP, INC.

SUBSCRIPTION AGREEMENT

 

Mr. Justin Aan Yee Leong, CEO

Rebel Group, Inc.

7500A Beach Road, #12-313

The Plaza, Singapore 199591

 

This Subscription Agreement (this “Agreement”) is by and between Rebel Group,
Inc., a Florida corporation (the “Company”), and the investor identified on the
signature page hereto as of the date indicated thereon (“Investor”).

 

RECITALS:

 

WHEREAS, the Company desires to issue and sell to the Investor, and Investor
desires to purchase from the Company, the number of shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”) as set forth in
Article 1 hereinafter, at the price per share as set forth in Article 1
hereinafter (the “Offering”).

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Investor agree as
follows:

 

Article I. PURCHASE AND SALE

 

1.1. Closing. The closings (each, a “Closing”) of the purchase and sale of the
shares of Common Stock being offered and sold to the Investor by the Company
pursuant to this Agreement (the “Securities”) in exchange for the applicable
purchase prices, shall take place upon acceptance of Investor’s funds and
countersignature by the Company of this Agreement. There will be up to three
separate Closings (the date of each such Closing is hereinafter referred to as a
“Closing Date”).

 

(a) First Closing. The first Closing will take place upon receipt by the
Company’s escrow agent, Pure Heart Entertainment Pte Ltd (the “Escrow Agent”) of
the First Closing Investment Amount (defined below) (the “First Closing”), on
the earlier of (i) the time the [Singapore High Court] approves a Grant of
Probate to the Investor with respect to, or otherwise reaches a judgement
regarding the Investor’s inheritance, or (ii) April 8, 2018.

 

(b) Second Closing. The second Closing will take place upon receipt by the
Company’s Escrow Agent of the Second Closing Investment Amount (defined below)
(the “Second Closing”) on the earlier of (i) the effective date of the Company’s
IPO (defined below), (ii) the occurrence of the Triggering Event (defined
below), or (iii) December 31, 2018. For purposes of this Agreement: (i) “IPO”
means the Company’s first underwritten public offering of the Company’s Common
Stock registered under the Securities Act of 1933, as amended from time to time
(the “Securities Act”); and (ii) “Triggering Event” means the Company having an
aggregate TV viewership of at least 12 million and online viewership of at least
21 million viewers for three separate MMA events in 2018.

 

(c) Third Closing. The Third Closing will take place upon receipt by the
Company’s Escrow Agent of the Third Closing Investment Amount (defined below)
(the “Third Closing”), on the earlier of (i) the effective date of the Company’s
IPO as declared by the SEC, or (ii) December 31, 2018.

 



 

 

 

1.2. Company Closing Deliverables. The Company shall deliver or cause to be
delivered to the Investor the following (“Company Deliverables”):

 

(a) For the First Closing, this Agreement duly executed by the Company; and

 

(b) Within 14 days following each Closing, an original certificate representing
the number of aggregate shares to be issued and sold at Closing to such Investor
as set forth in Section 1.4 hereto registered in the name of such Investor.

 

1.3. Investor Closing Deliverables. The Investor shall deliver or cause to be
delivered to the Company the following (collectively, the “Investor
Deliverables”):

 

(a) For the First Closing, this Agreement duly executed by the Investor; and

 

(b) For each of the First, Second, and Third Closing, the applicable Investment
Amount in immediately available funds, by Banker’s Draft issued to the Escrow
Agent set forth in Section 1.4 hereto, and the Investment Amount for each
Closing shall thereafter be distributed by the Escrow Agent to the Company.

 

1.4. Purchase Price. The Total Investment Amount shall be Three Million United
States Dollars ($3,000,000), and shall be delivered to the Company in three
equal installments, as follows:

 

(a) The First Closing Investment Amount shall be One Million United States
Dollars ($1,000,000). With respect to the First Closing, the Investor shall be
entitled to receive one million (1,000,000) shares of Common Stock (the “First
Closing Shares”) at a price of $1 per share (the “First Closing Purchase
Price”). The First Closing Purchase Price is based upon a US$42,797,008
valuation of the Company immediately prior to the Offering, provided that such
valuation excludes a planned employee option pool representing 5% of the fully
diluted post-Offering capitalization, exclusive of any shares or options to
acquire shares of the Common Stock that have been previously issued, granted or
otherwise committed by the Company (verbally or in writing) prior to the
Offering.

 

(b) The Second Closing Investment Amount shall be One Million United States
Dollars ($1,000,000). With respect to the Second Closing, the Investor shall be
entitled to receive that number of shares of Common Stock (the “Second Closing
Shares”) equal to the ratio of the Second Closing Investment Amount divided by
the greater of: (i) 67% the per share price of Common Stock in the most recent
financing transaction (whether such transaction be public or private) as
consummated by the Company prior to the Second Closing, or (ii) $1 per share (as
applicable, the “Second Closing Purchase Price”).

 

(c) The Third Closing Investment Amount shall be One Million United States
Dollars ($1,000,000). With respect to the Third Closing, the Investor shall be
entitled to receive that number of shares of Common Stock (the “Third Closing
Shares”) equal to the ratio of the Third Closing Investment Amount divided by
the greater of: (i) 67% the per share price of Common Stock in the most recent
financing transaction (whether such transaction be public or private) as
consummated by the Company prior to the Third Closing, or (ii) $1 per share (as
applicable, the “Third Closing Purchase Price”).

 

1.5. Anti-dilution. In the event of any change in the Company’s capital stock,
between the date of this Agreement and the completion of each Closing, by reason
of any stock dividend, reclassification, recapitalization, split, division,
combination or exchange of shares, then with respect to the Securities yet to be
issued, there will be a proportionate adjustment made to the applicable Purchase
Price and the Shares Purchased at each Closing, to reflect such change.

 

1.6. Consultant. The Company agrees to retain Jeff Lim, or any other individual
as designated by the Investor and reasonably acceptable to the Company, as a
paid consultant to the Company for the production of the Company’s reality TV
series, on terms to be mutually agreed by the Company and such consultant.

 



 2 

 

 

1.7. Directorship. The Company shall appoint a nominee of the Investor (the
“Investor Nominee”) to be a member of the Company’s Board of Directors once the
Company is in receipt of $3 million in gross proceeds pursuant to the Agreement
and for as long as the Investor holds such number of shares represented by the
Aggregate Closing Shares. The Investor Nominee shall resign or be removed from
the Company’s Board of Directors immediately after the Investor transfers,
sells, gifts, or otherwise disposes of any number of the Aggregate Closing
Shares received pursuant to the Subscription Agreement. From the date of this
Agreement until the appointment of the Investor Nominee to the Company’s Board
of Directors, the Investor Nominee may attender meetings of the Board of
Directors as an observer. The Investor Nominee’s observer status with the Board
of Directors shall be revoked immediately after the Investor transfers, sells,
gifts, or otherwise disposes of any portion of the First Closing Shares, Second
Closing Shares and Third Closing Shares received pursuant to the Agreement.

 

Article II. REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor as follows:

 

(a) Organization and Standing. The Company is duly incorporated and validly
existing under the laws of the State of Florida, and has all requisite corporate
power and authority to own or lease its properties and assets and to conduct its
business as it is presently being conducted. The Company has no subsidiaries
other than: Rebel Holdings Limited, Pure Heart Entertainment Pte. Ltd., SCA
Capital Limited, Rebel Shanghai Limited and Qingdao Quanyao Sports Consulting
Ltd.

 

(b) Authorization; Enforcement. The Company has full corporate power and
authority to execute and deliver this Agreement, and any documents and
instruments related to or contemplated by this Agreements (each a “Transaction
Document” and collectively, the “Transaction Documents”) and to perform its
obligations hereunder. The execution and delivery by the Company of each of the
Transaction Documents and the performance by the Company of its obligations
thereunder, have been duly and validly authorized by the board of directors of
the Company, no other corporate action on the part of the Company or its
stockholders being necessary. Each of the Transaction Documents has been or will
be duly and validly executed and delivered by the Company, and constitutes, or
will constitute a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with their respective terms except as
enforceability may be limited by bankruptcy, insolvency and other laws of
general application affecting the enforcement of creditors’ rights and except
that any granting of equitable relief is in the discretion of the court.

 

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s governing documents, or (ii) conflict with or
constitute a default under any agreement to which the Company is a party, or
(iii) result in a violation of any law, rule, regulation, order or judgment to
which the Company is subject.

 

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization, approval or order of, give any notice to, or
make any filing or registration with, any federal, provincial, state, local or
other governmental authority or other entity in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required by state securities laws or (ii) the filing of a Notice of
Sale of Securities on Form D with the Securities and Exchange Commission (the
“Commission”) under Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”).

 



 3 

 

 

(e) Issuance of the Securities. The Securities have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and non-assessable, free and clear of any
and all liens encumbrance, security interest, pre-emptive right, or any other
restrictions of any kind.

 

(f) Litigation. There is no legal action, including a suit, inquiry or notice,
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
except as specifically disclosed in the Company’s reports required to be filed
by it under the Securities Act and the Securities Exchange Act of 1934, as
amended from time to time (the “Exchange Act”), could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a material adverse effect on the Company.

 

2.2 Representations and Warranties of the Investor. The Investor represents and
warrants to the Company as follows:

 

(a) Authority. The Investor has full power and authority to execute and deliver
this Agreement and perform Investor’s obligations hereunder. Each of this
Agreement and the other Transaction Documents to which it is a party has been
duly executed by such Investor, and when delivered by such Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Investor, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b) Investment Intent. The Investor is acquiring the Securities as principal for
its own account for investment purposes only and not with a view to or for
distributing or are selling such Securities or any part thereof, however, the
Investor has the right to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable securities laws. Such Investor is
acquiring the Securities in the ordinary course of its business and does not
have any agreement or understanding, directly or indirectly, with any person or
entity to distribute any of the Securities.

 

(c) Investor Status.

 

(i) The Investor agrees and acknowledges that Investor was not, a “U.S. Person”
(as defined below) at the time the Investor was offered the Securities and as of
the date hereof and as of the date of each Closing, and is not investing as any
of the following:

 

(A) A natural person resident in the United States;

 

(B) A partnership or corporation organized or incorporated under the laws of the
United States;

 

(C) An estate of which any executor or administrator is a U.S. person;

 

(D) A trust of which any trustee is a U.S. person;

 

(E) An agency or branch of a foreign entity located in the United States;

 

(F) A non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 



 4 

 

 

(G) A discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and

 

(H) A partnership or corporation formed to allow a U.S. Person to invest.

 

“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

(ii) The Investor understands that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the
Securities in any country or jurisdiction where action for that purpose is
required.

 

(iii) The Investor (i) as of the execution date of this Agreement is not located
within the United States, and (ii) is not purchasing the Securities for the
account or benefit of any U.S. Person, except in accordance with one or more
available exemptions from the registration requirements of the Securities Act or
in a transaction not subject thereto.

 

(iv) The Investor will not resell the Securities except in accordance with
applicable laws.

 

(v) The Investor will not engage in hedging transactions with regard to shares
of the Company except as permitted by applicable laws.

 

(vi) No form of “directed selling efforts” (as defined in Rule 902 of Regulation
S under the Securities Act), general solicitation or general advertising has
been or will be used by the Investor or any of Investor’s representatives in
connection with the offer and sale of the purchased Securities.

 

(d) Access to Information. The Investor acknowledges that Investor has had the
opportunity to review the Company’s filings with the Commission available to be
viewed online on the EDGAR system at
https://www.sec.gov/edgar/searchedgar/companysearch.html, as well as the risk
factors regarding the Company attached hereto as Exhibit A and has had (i) the
opportunity to ask questions he or she deemed necessary and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that any Investor requests
that the Company possesses or can acquire without unreasonable effort or
expense..

 

(e) Holding Period Required. The Investor understands that the Securities are
subject to the application of Rule 144 under the Securities Act (“Rule 144”) and
that all conditions for sale must be met under Rule 144, including, but not
limited to, a six-month holding period for non-affiliates and a one-year holding
period for affiliates. The Investor further understands that the Company may in
its sole discretion require the Investor to provide at Investor’s own expense an
opinion of its counsel to the effect that any proposed transfer is not in
violation of the Securities Act or any state securities laws. The Investor
further acknowledges that the certificates evidencing the Securities shall bear
the following legend:

 

“These securities have not been registered with the United States Securities And
Exchange Commission or the Securities Commission of any state in reliance upon
an exemption from registration under The Securities Act of 1933, as amended (The
“Securities Act”), and, accordingly, may not be offered or sold except pursuant
to an effective registration statement under the Securities Act or pursuant to
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in accordance with
applicable state securities law as evidenced by a legal opinion of counsel to
the transferor to such effect, the substance of which shall be reasonably
acceptable to the Company.”

 



 5 

 

 

(f) Independent Investment Decision. The Investor has independently evaluated
the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, is not relying on any oral statements from the Company’s
officers or directors and has received no warranties other than those set forth
herein.

 

Article III. CONDITIONS PRECEDENT TO CLOSING

 

3.1 Conditions Precedent to the Obligations of the Investor to Purchase the
Securities. The obligation of the Investor to acquire the Securities at each
Closing is subject to the satisfaction or waiver by the Investor, at or before
each Closing, of each of the following conditions: (a) at or before each
Closing, the representations and warranties of the Company contained herein
shall be true and correct in all material respects as of the date when made and
as of the Closing as though made on and as of such date; (b) at or before each
Closing, the Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to each Closing; (c) at or before each Closing, no statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents; (d) since the date of
execution of this Agreement, no event or series of events shall have occurred
that reasonably could have or result in a material adverse effect with respect
to the Company; and (e) at or before each Closing, the Company shall have
delivered the Company Deliverables in accordance with Section 1.2.

 

3.2 Conditions Precedent to the Obligations of the Company to Sell the
Securities. The obligation of the Company to sell the Securities at each Closing
is subject to the satisfaction or waiver by the Company, at or before each
Closing, of each of the following conditions: (a) the representations and
warranties of the Investor contained herein shall be true and correct in all
material respects as of the date when made and as of each Closing Date as though
made on and as of such date; (b) the Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such investor at or prior to each Closing; (c) no statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents; and (d) the Investor
shall have delivered its Investor Deliverables in accordance with Section 1.3.

 

Article IV. MISCELLANEOUS

 

4.1 Use of Proceeds. The Company will use the net proceeds from the sale of the
Securities hereunder to aid in the Company’s business operation such as holding
events, producing reality shows, achieving NASDAQ uplisting, and for working
capital and general corporate purposes.

 

4.2 Entire Agreement. This Agreement and the exhibits hereto and thereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof. No party shall be liable or bound to any
other party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth
herein.

 



 6 

 

 

4.3 Notices. Any notice permitted or required under this Agreement shall be
deemed to have been given if the notice is in writing and personally served,
mailed by registered or certified mail (return receipt requested), mailed by
courier with confirmed receipt or sent by facsimile with confirmation, or by
registered mail, to the parties at the following addresses:

 

If to the Company: Rebel Group, Inc.   Attn: Mr. Justin Leong   7500A Beach
Road, #12-313,   The Plaza, Singapore 199591   Fax: 65 63387806   Email:
justinleong@rebelfc.com.sg   kkleong@rebelfc.com.sg     If to the Investor: To
the address set forth under such Investor’s name on the signature pages hereof

 

Each party may change its address by giving similar notice. Notices given as
provided herein shall be deemed effective as of the date sent or facsimile
transmission.

 

4.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a writing signed by the Company and the Investors. No such waiver will
be deemed to be a waiver of any other or further obligation or liability of the
party or parties in whose favor the waiver was given.

 

4.5 Construction. This Agreement shall be construed as if drafted jointly by the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

 

4.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
party hereto may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party hereto.

 

4.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

4.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.

 

4.9 Survival. The representations, warranties, agreements, covenants and Section
1.7 contained herein shall survive the Closing and the delivery of the
Securities.

 

4.10 Execution. This Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

 

4.11 Severability. Each provision of this Agreement shall be considered
severable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Agreement.

 

4.12 Replacement of Securities. If any certificate evidencing any Securities is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange a new certificate, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft, mutilation or
destruction of the certificate and a customary indemnity, if requested. The
applicants for a new certificate under this Section are responsible for paying
reasonable third-party costs associated with the issuance of any replacement
Securities.

 

[SIGNATURE PAGES FOLLOW]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of date first
written above.

 

REBEL GROUP, INC.         Date: March 16, 2018         By: /s/ Leong Aan Yee
Justin   Name: Mr. Leong Aan Yee Justin   Title: President and CEO  

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as the date set
forth above.

 

  NAME OF INVESTOR         Signature: /s/ Shaw Chai Li, Howard   Name: Shaw Chai
Li, Howard   Title: Mr.

 

  Closing Date:     ID (or Passport) No.:

 

  ADDRESS FOR NOTICE         Attention: Mr. Shaw Chai Li, Howard   Address:    
        Tel:   Fax:     Email:         DELIVERY INSTRUCTIONS   (if different
from above)         Attention:     Address:                 Tel:     Fax:    
Email:  

 

 

 

 



Exhibit A

 

Risk Factors

 

Rebel Group, Inc.

RISK FACTORS

 

Rebel Group, Inc. (the “Company”) is a Florida corporation. The Company
organizes, promotes and hosts mixed martial arts (“MMA”) events featuring top
level athletic talent. The following risk factors are being provided in
connection with an offering by the Company of up to $15,000,000 of the Company’s
$.0001 par value per share common stock (the “Common Stock”) (the “Offering”).
Our business, financial condition and results of operations could be seriously
harmed as a consequence of any of the following risks and uncertainties. Our
investors may lose all or part of their investment due to any of these risks and
uncertainties.

 

These risks and uncertainties are not the only ones we face. Additional risks
and uncertainties not presently known to us or that we currently deem less
significant also may impair our business, financial condition and results of
operations. For additional discussion of risks associated with an investment in
the Company please also see the Company’s filings with the Securities and
Exchange Commission available to be viewed online on the EDGAR system at
https://www.sec.gov/edgar/searchedgar/legacy/companysearch.html.

 

Risk Factors Related to the Business

 

The Company’s remaining planned events for 2018 may not occur as planned, or
even if they do occur, there can be no assurance that they will be successful or
profitable.

 

The Company has held two MMA event in 2017. The Company plans to hold eight
additional events in China in 2018. However there can be no assurance that such
events will occur, or even if they do occur there can be no guarantee that such
events will be successful or profitable.

 

We may not be able to develop content to capture audiences or a market share.

 

The creation, marketing and distribution of our live entertainment are the core
of our business. The production of compelling live content is critical to our
ability to generate revenues across our media platforms. Our failure to continue
to create popular live events and televised programming would likely lead to a
decline the attendance at our live events and our audience to the TV shows,
which would adversely affect our results of operations.

 

We may not be able to retain or recruit outstanding fighters for our events.

 

Our success is largely dependent on our ability to recruit and retain renowned
fighters to fight in our event. We cannot assure you that we will be able to
continue to identify and retain well known, popular or top fighters in the
future. Additionally, we cannot guarantee that we are able to retain existing
fighters during the term of their contract. Our failure to retain and identify
fighters could affect our event attendance and TV viewership and therefore, our
results of operations, which could lead to a loss of part or all of your
investment in the Company.

 

It is difficult to generate and maintain audience’s interest in our fighters.

 

Part of our business is to the creation of storylines based on fighters’
background. We cannot guarantee that we can always create appealing storylines
for the fighters to capture MMA fans’ interest in attending our events or
watching them on television. This could lead to a lack of viewership and may
adversely affect our results of operations.

 



 A-1 

 

 

We may become subject to new legislation or regulations governing MMA fighting.

 

While the mixed martial arts sector is currently regulated by the Singapore or
PRC governments, hosting MMA events requires certain permits and licenses. In
addition, MMA continues to draw attention of governments which may result in new
legislation and rules. We cannot make any assurances that we will be able to
comply with new legislation or rules or that such compliance would not be too
expensive for us. Failure to comply may lead to a total stop of our operations
and prohibit us from continuing our business, which could lead to a loss of part
or all of your investment in the Company.

 

We may not be able to secure contracts with video streaming sites for our
Pay-per-view business.

 

Part of our growth strategy is to start delivering our shows by streaming them
through Pay-Per-View (“PPV”) channels and over the internet. There can be no
assurance that we will secure licensing contracts with PPV providers or
televisions stations that offer PPV. Our inability to secure PPV would
negatively impact our growth prospects and result of operations.

 

We may not be able to secure event venues.

 

We cannot provide any assurance that we will be able to book event venues at
ideal locations to attract audiences to patronize to our events. Our ability to
book venues is subject to other events in the area and the price we can afford
to pay. This could adversely affect our event hosting abilities and thus our
ability to generate revenues and operate our business, which could lead to a
loss of part or all of your investment in the Company.

 

We may encounter media censorship in overseas markets.

 

Our content may be censored in countries such as China due to the inherent
violence involved in MMA fighting. Such censorship would not allow us to
televise events or sell PPV viewings and may adversely affect our results of
operations. In addition, changes in the policies of the Chinese government, for
instance, could have a significant impact on our business. We may also be
prohibited from promoting or conducting our live fighting events in the country.
The inability to do so over an extended period of time could adversely affect
our profitability and results of operations, which could lead to a loss of part
or all of your investment in the Company.

 

We may not be able to secure sufficient sponsorship.

 

Sponsorship is essential to our revenue and business model. We usually obtain
sufficient sponsorship prior to organizing a live event. However, we cannot make
any assurance that we will be able secure adequate sponsorship for each of our
events. Ticket and PPV sales are only parts of our revenue model and
sponsorships are critical to making an event profitable. Our inability to secure
sufficient sponsorships for each event could adversely affect our results of
operations.

 

We may not be able to secure television stations to broadcast our shows.

 

In addition to hosting live events, part of our intended revenue stream is to
come from TV distribution. However, we cannot guarantee that we will be able to
find TV channels to broadcast our events. Our ability to secure the airtime of
our events on TV is affected by various factors, among other things, whether a
TV station requires payment from the Company for the broadcasting, whether there
is an available slot for the Company’s event and whether there is any censorship
on events with violent content. In addition, if no TV station is willing to
broadcast our events, our events and our brand will not have sufficient
publicity in the media; therefore, it may negatively impact the sale of our
future events. Thus, the failure to sell the rights to broadcast our events to
TV stations would adversely affect our performance and growth.

 



 A-2 

 

 

We depend on the services of key executives, the loss of whom could materially
harm our business and our strategic direction.

 

Our future success significantly depends on the continued service and
performance of our key management personnel. Our growth direction is largely
dependent on Mr. Aan Yee Leong Justin and Mr. KK Leong. The loss of the services
by Messrs. Aan Yee Leong and KK Leong due to unexpected reasons could have a
material adverse effect on our ability to create creative and enticing shows
which could adversely affect our operating results and market our events as well
as our business prospects. We cannot assure that Messrs. Leong and Leong’s
services will continue to be available to us. We depend on the services of these
key executives, the loss of whom could materially harm our business and our
strategic direction.

 

We may face disruptions of the systems and equipment utilized in our live
events.

 

We rely largely on outside contractors to supply us with the sound and lighting
equipment for our live events. Although the Company inspects such equipment upon
delivery from the contractors prior to an event, we cannot guarantee if such
equipment may function without disruptions in the live event. In the event the
provided equipment or system malfunctions at a live event, it will result in
disruption of the progression of our event and may have a negative impact on the
Company’s reputation. This would also affect our ability to retain audience and
would affect our future events in the MMA market.

 

We may face pressure from parental, government, or other groups to stop our
operations.

 

Our live events are considered violent and usually rated as Parental Guidance
required. Due to the inherent violence involved in MMA, we may face pressure
from nonprofit organizations or parental groups to prohibit events to be held,
marketed or broadcast in countries which we currently operate in or plan to
expand to. This could negatively impact our ability to market our brand, reduce
the number of sponsorships that we may obtain and adversely affect our revenue
from live event ticket sales and TV broadcasting.

 

Our quarterly results of operations are subject to fluctuations due to the
timing of our event hosting.

 

The timing of our events may result in significant fluctuations in our quarterly
performance. We typically incur most cash costs for an event within the third
month immediately preceding the event, and the month of the event. Due to these
substantial up-front financial requirements to recruit fighters, rent venues,
advertise as well as other costs to prepare for the events, the quarterly
results of our financials may incur significant expense and vary from quarter to
quarter depending on the timing of when our events are held.

 

We may not be able to maintain profitability.

 

Maintaining profitability depends upon numerous factors, including our ability
to generate increased revenues and our ability to control expenses. We may incur
significant losses in the future for a number of reasons, including the other
risks described herein and our ongoing depreciation and amortization expense,
and we may encounter unforeseen expenses, difficulties, complications, delays
and other unknown events. Accordingly, we can make no assurances that we will be
able to achieve, sustain or increase profitability in the future. If we are not
able to sustain or increase profitability in the future, it may lead to a loss
of part or all of your investment in the Company.

 



 A-3 

 

 

We may not be able to obtain and maintain licenses and permits necessary for our
operation, in compliance with laws, regulations and other requirements, which
could adversely affect our business, results of operations or financial
condition.

 

We are subject to various laws and regulations in the countries we operate that
will be affecting our business. If we fail to comply with such laws and
regulations, we may be subject to various sanctions and/or penalties and fines
or may be required to cease operations until we achieve compliance, which could
have an adverse effect on our business and our financial results.

 

Customer complaints or litigation on behalf of our customers may adversely
affect our business, results of operations or financial condition.

 

Our business may be adversely affected by legal or governmental proceedings
brought by or on behalf of our customers. In recent years, some combat sports
companies have been subject to lawsuits, including class action lawsuits,
alleging violations of law regarding the brutal nature of the fights. We are
also subject to a variety of other claims in the ordinary course of business,
including injury of the fighters. These legal proceedings may adversely affect
our operation results and profitability, which could lead to a loss of part or
all of your investment in the Company.

 

We have a limited history of operating as a promoter for MMA events.

 

We are a development stage company formed in the last 5 years, to carry out the
MMA events and thus have a limited operating history. We started our business in
June of 2013 and to date we have only held six MMA events total in Singapore and
China. Thus, we have limited experience in promoting the MMA events. We expect
that our results of operations may also fluctuate significantly in the future as
a result of a variety of market factors, including, among others, the dominance
of other companies which has long-term history and experience in the area of
MMA, the entry of new competitors into the MMA business, our ability to attract,
retain and motivate qualified personnel, the initiation, renewal or expiration
of our customer base, pricing changes by the company or its competitors,
specific economic conditions in the MMA business and general economic
conditions. Accordingly, our future revenue and operating results are difficult
to forecast.. 

 

Failure of us to adequately protect our intellectual property could injure the
value of our brand.

 

Our business is dependent on successful marketing and promotion of our branded
events, therefore protecting our brand from intellectual property infringement
(such as counterfeiting our branded products and other unauthorized uses of our
trademark) is important. Although we will enforce our intellectual property
rights, it may not be possible for us to detect all instances of brand
infringement. Additionally, where instances of brand infringement are detected,
we cannot guarantee that such instances will be prevented as there may be legal
or factual circumstances that give rise to uncertainty as to the validity, scope
and enforceability of our intellectual property rights. Infringement of our
trademark, copyright and other intellectual property rights by others could have
an adverse effect on our brand and hence affect our income. If we are not able
to adequately protect our intellectual property, it can lead to a loss of part
or all of your investment in the Company.

 



 A-4 

 

 

Economic downturns may lead to less disposable income of our potential audience,
resulting in smaller audiences of our events. An economic recession may also
result in less sponsorship for our events.

 

An economic downturn or adverse conditions in the global markets may negatively
affect our earnings. Attendance of our events and purchases for viewing of our
shows may depend in part on the actual or perceived personal disposable income
of our potential audiences. Our revenue is also dependent on marketing budgets
of our sponsors. These commercial contract payments are contingent upon the
expenditures of businesses across a wide range of industries, which industries
may cut costs in response to any economic downturn.

 

Risk Factors Related to this Offering and Our Common Stock

  

Investors will be relying on the judgment of the Company’s management regarding
the use of proceeds of this Offering.

 

The Company expects to use the net proceeds of this Offering to aid in the
Company’s expansion into China and for working capital purposes. Investors in
the Offering will be relying on the judgment of the Company’s management
regarding the application of the proceeds. The Company will apply the proceeds
of this Offering without the approval of the investors.

 

The Company may need to raise additional capital in the immediate future which
can cause dilution to your investment in the Company.

 

After the conclusion of this Offering and in the future, the Company will need
to raise additional capital. If the Company raises additional capital through
the issuance of debt securities, the interests of investors in this Offering and
other investors of the Company may be subordinated to the interests of debt
holders and any interest payments could reduce the amount of cash available to
operate and grow the business. If the Company raises additional capital through
the sale of equity securities, the ownership of the investors in this Offering
and the shareholders of the Company would be diluted. Additionally, the Company
does not know whether any financing, if obtained, will be adequate to meet
capital needs and to support future growth. If the Company is not able to raise
such additional capital, it may negatively affect or even shut down the
Company’s operations which could lead to a loss of part or all of your
investment in the Company.

 

Our shares of common stock are subject to penny stock regulation.  Because our
common stock is penny stock, holders of our common stock may find it difficult
or may be unable to sell their shares.

 

The SEC has adopted rules that regulate broker/dealer practices in connection
with transactions in penny stocks.  Penny stocks generally are equity securities
with a price of less than $5.00 (other than securities registered on certain
national securities exchanges or quoted on the NASDAQ system, provided that
current price and volume information with respect to transactions in such
securities is provided by the exchange system).  The penny stock rules require a
broker/dealer, prior to a transaction in a penny stock not otherwise exempt from
the rules, to deliver a standardized risk disclosure document prepared by the
SEC that provides information about penny stocks and the nature and level of
risks in the penny stock market.  The broker/dealer also must provide the
customer with bid and offer quotations for the penny stock, the compensation of
the broker/dealer, and its salesperson in the transaction, and monthly account
statements showing the market value of each penny stock held in the customer’s
account.  In addition, the penny stock rules require that prior to a transaction
in a penny stock not otherwise exempt from such rules, the broker/dealer must
make a special written determination that a penny stock is a suitable investment
for the purchaser and receive the purchaser’s written agreement to the
transaction.  These disclosure requirements may have the effect of reducing the
level of trading activity in any secondary market for a stock that becomes
subject to the penny stock rules, and accordingly, holders of our common stock
may find it difficult or may be unable to sell their shares.

 



 A-5 

 

 

Our stock price may be volatile and you may not be able to resell your shares at
or above the price you paid.  In addition, volatility in the price of our common
stock may subject us to securities litigation resulting in substantial costs and
liabilities and diverting management’s attention and resources.

 

The market price of our common stock is likely to be highly volatile and could
fluctuate widely in price in response to various factors, many of which are
beyond our control, including the following:

 

  ● our ability to execute our business plan;   ● changes in our industry;   ●
competitive pricing pressures;   ● our ability to obtain working capital
financing;   ● additions or departures of key personnel;   ● limited “public
float” in the hands of a small number of persons whose sales or lack of sales
could result in positive or negative pricing pressure on the market price for
our common stock;   ● sales of our common stock;   ● operating results that fall
below expectations;   ● regulatory developments;   ● economic and other external
factors;   ● period-to-period fluctuations in our financial results;   ● our
inability to develop or acquire new or needed technologies;

●the public’s response to press releases or other public announcements by us or
third parties, including filings with the SEC;

●changes in financial estimates or ratings by any securities analysts who follow
our common stock, our failure to meet these estimates or failure of those
analysts to initiate or maintain coverage of our common stock;

●the development and sustainability of an active trading market for our common
stock; and

●any future sales of our common stock by our officers, directors and significant
stockholders.

 

If the stock price of our Common Stock fluctuates in response to the foregoing
factors, it may make it difficult for investors in this Offering to be able to
sell or transfer the Common Stock shares acquired in this Offering and can lead
to a loss of part or all of your investment in the Company.

 

FINRA sales practice requirements may also limit a stockholder’s ability to buy
and sell our stock.

 

In addition to the “penny stock” rules described above, FINRA has adopted Rule
2111 that requires a broker-dealer to have reasonable grounds for believing that
an investment is suitable for a customer before recommending the investment.
 Prior to recommending speculative low priced securities to their
non-institutional customers, broker-dealers must make reasonable efforts to
obtain information about the customer’s financial status, tax status, investment
objectives and other information.  Under interpretations of these rules, FINRA
believes that there is a high probability that speculative low priced securities
will not be suitable for at least some customers.  The FINRA requirements make
it more difficult for broker-dealers to recommend that their customers buy our
common stock, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for our shares, which could lead to a loss of part
or all of your investment in the Company.

 



 A-6 

 

 

Because we are a small company with a limited operating history, stockholders
may find it difficult to sell their common stock in the public markets.

 

Our common stock is currently traded on the OTC Markets OTCQB under the symbol
“REBL.”  The number of persons interested in purchasing our common stock at or
near bid prices at any given time may be relatively small. This situation is
attributable to a number of factors, including the fact that we are a small
company which is still relatively unknown to stock analysts, stock brokers,
institutional investors, and others in the investment community that generate or
influence sales volume, and that even if we came to the attention of such
persons, they tend to be risk-averse and would be reluctant to follow an
unproven company such as ours or purchase or recommend the purchase of our
common stock until such time as we became more viable.  Additionally, many
brokerage firms may not be willing to effect transactions in our securities.  As
a consequence, there may be periods of several days or more when trading
activity in our common stock is minimal or non-existent, as compared to a
seasoned issuer which has a large and steady volume of trading activity that
will generally support continuous sales without an adverse effect on the stock
price.  We cannot give you any assurance that an active public trading market
for our common stock will develop or be sustained, or that trading levels will
be sustained, which could lead to a loss of part or all of your investment in
the Company.

 

Future issuances of our preferred stock could dilute the voting and other rights
of holders of our common stock.

 

Our board of directors has the authority to issue shares of preferred stock in
any series and may establish, from time to time, various designations, powers,
preferences and rights of the shares of each such series of preferred stock.
 Any issuances of preferred stock may have priority over the common stock with
respect to dividend or liquidation rights.  Any future issuance of preferred
stock may have the effect of delaying, deferring or preventing a change in
control of our company and may adversely affect the voting and other rights of
the holders of our common stock.  

 

If we are unable to comply with the financial reporting requirements mandated by
the SEC’s regulations, investors may lose confidence in our financial reporting
and the price of our common stock could decline.

 

If we fail to maintain effective internal controls over financial reporting, our
ability to produce timely, accurate and reliable periodic financial statements
could be impaired.  If we do not maintain adequate internal control over
financial reporting, investors could lose confidence in the accuracy of our
periodic reports filed under the Exchange Act.  Additionally, our ability to
obtain additional financing could be impaired or a lack of investor confidence
in the reliability and accuracy of our public reporting could cause our stock
price to decline.

 

Our directors, executive officers and controlling persons as a group have
significant voting power and may take actions that may not be in the best
interest of shareholders.

 

Our directors, executive officers and controlling persons as a group
beneficially own approximately 57.51% of our Common Stock.  They will have the
ability to exert substantial influence over all matters requiring approval by
our stockholders, including the election and removal of directors and any
proposed merger, consolidation or sale of all or substantially all of our
assets. In addition, they could dictate the management of our business and
affairs. This concentration of ownership could have the effect of delaying,
deferring or preventing a change in control, or impeding a merger or
consolidation, takeover or other business combination that could be favorable to
stockholders. This significant concentration of share ownership may also
adversely affect the trading price for our Common Stock because investors may
perceive disadvantages in owning stock in a company with controlling affiliated
stockholders.

 



 A-7 

 

 

We expect that our revenue will fluctuate, which could cause our stock price to
decline.

 

Any significant decline on selling our tickets to the events, unfavorable TV
distribution deals that we enter into, or changes in the spending behavior of
our customers could adversely affect our revenue growth. If our revenue
fluctuates or does not meet the expectations of securities analysts and
investors, our stock price would likely decline.

 

If securities or industry analysts do not publish research or reports about our
business, if they adversely change their recommendations regarding our common
stock, or if our operating results do not meet their expectations, our stock
price and trading volume could decline.

 

The trading market for our common stock will be influenced by the research and
reports that securities or industry analysts publish about us or our business.
We do not have any control over these reports or analysts. If any of the
analysts who cover our company downgrades our stock, or if our operating results
do not meet the analysts’ expectations, our stock price could decline. Moreover,
if any of these analysts ceases coverage of our company or fails to publish
regular reports on our business, we could lose visibility in the financial
markets, which in turn could cause our stock price and trading volume to
decline.

 

Our Common Stock is subject to risks arising from restrictions on reliance on
Rule 144 by shell companies or former shell companies.

 

Under a regulation of the SEC known as “Rule 144,” a person who beneficially
owns restricted securities of an issuer and who is not an affiliate of that
issuer may sell them without registration under the Securities Act provided that
certain conditions have been met. One of these conditions is that such person
has held the restricted securities for a prescribed period, which will be 6
months for the Common Stock. However, Rule 144 is unavailable for the resale of
securities issued by an issuer that is a shell company (other than a business
combination related shell company) or, unless certain conditions are met, that
has been at any time previously a shell company. The SEC defines a shell company
as a company that has (a) no or nominal operations and (b) either (i) no or
nominal assets, (ii) assets consisting solely of cash and cash equivalents; or
(iii) assets consisting of any amount of cash and cash equivalents and nominal
other assets.

 

On January 30, 2015, we completed the acquisition of Rebel Holdings Limited
(“Rebel FC”) pursuant to a Share Exchange Agreement, (the “Share Exchange
Agreement,” such transaction, the “Share Exchange Transaction”), whereby the
Company issued shares of its common stock to a stockholder of Rebel FC in
exchange for 100% of the equity interests of Rebel FC held by that Rebel FC
stockholder. After the sale by the Company of Moxian BVI in February 2014 and
prior to the Share Exchange Transaction, the Company did not have any
operations; therefore, the Company was a shell company. While we believe that as
a result of the Share Exchange Transaction, the Company ceased to be a shell
company, the SEC and others whose approval is required in order for shares to be
sold under Rule 144 might take a different view.

 

Rule 144 is available for the resale of securities of former shell companies if
and for as long as the following conditions are met:

 

(i) the issuer of the securities that was formerly a shell company has ceased to
be a shell company,

 

(ii) the issuer of the securities is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act,

 

(iii) the issuer of the securities has filed all Exchange Act reports and
material required to be filed, as applicable, during the preceding 12 months (or
such shorter period that the issuer was required to file such reports and
materials), other than Current Reports on Form 8-K; and

 

(iv) at least one year has elapsed from the time that the issuer filed current
comprehensive disclosure with the SEC reflecting its status as an entity that is
not a shell company known as “Form 10 Information.”

 



 A-8 

